DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 789, 518. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claims are obviously expressly found an implied in the instant application.
Claim 1of the instant application recites the following limitations: A system, comprising: at least one computing device; and a management service executable by the at least one computing device, the management service causing the at least one computing device to at least: transmit, to a barcode service, enrollment data that specifies enrollment parameters for an enrollment of a client device with a management 
Whereas claim 8 of the US Patent No. 10, 878, 213 the applicant claims:      A system comprising: at least one computing device; and a management service executable by the at least one computing device, the management service causing the at least one computing device to at least: generate enrollment data that specifies enrollment parameters for enrolling at least one client device with the management service, wherein the enrollment data comprises a staging credential and a location from which a management component can be downloaded by a staging client, wherein the staging credential is encrypted so that the staging credential is unreadable by a barcode service generating an enrollment barcode or by the staging client scanning the enrollment barcode; transmit the enrollment data to the barcode service; obtain the enrollment barcode from the barcode service, wherein the enrollment data is encoded into the enrollment barcode; provide the enrollment barcode to a management console user interface generated by the management service; and in an instance in which the enrollment barcode is scanned by the staging client on a client device and the management component is installed on the client device, cause the client device to authenticate the management component to the management service using the staging 
The instant claims obviously encompass the claimed invention of the patented application and differs only by terminology which is well within the level of one of ordinary skill in the art. Reading claims 1-20 of the instant application in light of the specification, the Examiner finds that claims 1-20 merely recite an obvious variant of the invention already patented in claims 1-20 of US Patent No. 10, 789, 518.

The correspondence of claims is as follows:
Claim 1 of the instant application corresponds to claim 8 of the 518 Patent.
Claim 2 of the instant application corresponds to claims 9 and 10 of the 518 Patent.
Claim 3 of the instant application corresponds to claim 11 of the 518 Patent.
Claim 4 of the instant application corresponds to claim 12 of the 518 Patent.
Claim 5 of the instant application corresponds to claim 14 of the 518 Patent.
Claim 6 of the instant application corresponds to claim 14 of the 518 Patent.
Claim 7 of the instant application corresponds to claim 13 of the 518 Patent.
Claim 8 of the instant application corresponds to claim 15 of the 518 Patent.
Claim 9 of the instant application corresponds to claims 16 and 17 of the 518 Patent.
Claim 10 of the instant application corresponds to claim 18 of the 518 Patent.
Claim 11 of the instant application corresponds to claim 19 of the 518 Patent.

Claim 13 of the instant application corresponds to claims 19 and 20 of the 518 Patent.
Claim 14 of the instant application corresponds to claim 20 of the 518 Patent
Claim 15 of the instant application corresponds to claim 1 of the 518 Patent.
Claim 16 of the instant application corresponds to claims 2, 3 and 4 of the 518 Patent.
Claim 17 of the instant application corresponds to claim 5 of the 518 Patent.
Claim 18 of the instant application corresponds to claim 7 of the 518 Patent.
Claim 19 of the instant application corresponds to claim 2 of the 518 Patent.
Claim 20 of the instant application corresponds to claim 6 of the 518 Patent.

Conclusion
The following reference is cited but not relied upon:
DI TUCCI et al. discloses a registration of transfer parties affected by a managing entity generates a two-dimension image code contacting registration and security data.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887